DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The nonstatutory double patenting rejection over copending Application No. 16/607,138 is withdrawn as the present application is drawn to a polyester film while the copending application is drawn to a polyethylene film. 

Response to Amendments
In view of the amendments to the claims, the previous claim objections over claims 9 and 11-12, 35 U.S.C. 112(a) rejections over claims 1-20, and 35 U.S.C. 112(b) rejection over claim 3 are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael P. Wendolowski on 05/19/2022.

The application has been amended as follows: 
Amend claim 1 as follows: delete “.” at the end of line 9. Insert “and the film has a clarity of 18-40%.” at the end of line 9. 
Amend claim 7 as follows: delete “15-40%” in line 2. Insert “18-35%” after “of” and before “.” in line 2. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Andersson et al. (US 2015/0059239) (Andersson) teaches a greenhouse screen comprising strips of film material that are interconnected by a yarn framework of transverse threads and longitudinal threads by means of knitting, warp-knitting, or weaving to form a continuous product. See, e.g., abstract and paragraph [0034]. Andersson does not explicitly teach the film is in the form of a single- or multilayer polyester film wherein said film contains at least 1.0 wt.% to 2.5 wt.% of SiO2 particles having a particle size d50 of 5-7 µm; and the film has a spreading factor of 2-8 and the film has a clarity of 18-40%. 

Jesberger et al. (US 2006/0134382) (Jesberger) teaches a single or multilayer polyester film, for use in a greenhouse, wherein said film contains 0.2 to <1.0 wt.% of SiO2 particles having a particle size d50 of 2.5-4.5 µm. The amount of SiO2 can be increased over 1.0% to increase the haze over 60%. The size of the SiO2 particles can be increased to increase haze with a simultaneous decrease in transparency. See, e.g., abstract and paragraph [0023]. While Jesberger teaches particle size and concentration of the SiO2 particles can be increased in order to increase haze with a simultaneous decrease in transparency, Jesberger does not provide motivation to do so. Motivation for modifying the teachings of Jesberger was found in LeFleur. LeFleur et al. (US 2017/0298212) (LeFleur) teaches greenhouse films having a haze in the range of 62 to 85%. Increasing haze with little decrease in transmittance is beneficial for greenhouse films, as the incoming light is more efficiently scattered through the greenhouse. Paragraphs [0034] and [0040]. LeFleur does not explicitly teach modifying the clarity of the greenhouse film. 
Applicant’s remarks filed 01/24/2022 on pages 14-15 show the examples from Table 2 of Jesberger where increasing the concentration of the SiO2 particles decreases clarity, such that clarity at a concentration of 0.99 wt.% of SiO2 particles is 16.8%. Therefore, while one of ordinary skill in the art would be motivated to increase the haze to a range above 60% of the greenhouse film of Andersson in view of Jesberger by increasing particle size and concentration of the SiO2 particles, in view of the teachings of LeFleur, it would not have been obvious to further modify the greenhouse film in order to attain the claimed clarity. None of Andersson, Jesberger, or LeFleur teaches the film is in the form of a single- or multilayer polyester film wherein said film contains at least 1.0 wt.% to 2.5 wt.% of SiO2 particles having a particle size d50 of 5-7 µm; and the film has a spreading factor of 2-8 and the film has a clarity of 18-40%.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
/C.X.N./Examiner, Art Unit 1789